Case 2:21-cv-14576-JXN-ESK Document 6 Filed 08/16/21 Page 1 of 4 PagelD: 219

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MAR ACQUISITION GROUP, LLC. and —
TAG DEVELOPMENT, LLC, : Civil Action No. 2:21-14576 (JXN) (ESK)

Plaintiffs,
OPINION
Vv.

MAURICE OPARAJI and ME & YOU
BIOTECH INC,,

Defendants.

 

NEALS, District Judge:

‘THIS MATTER comes before the Court sua sponte upon review of its docket. For the
reasons set forth herein, this case is REMANDED to the Superior Court of New Jersey, Essex
County.

I. BACKGROUND

On July 14, 2021, Mar Acquisition Group, LLC (“MAR”) and Tag Development LLC
(“TAG”) (collectively “Plaintiffs’”), two New Jersey corporations, filed a complaint in the Superior
Court of New Jersey, Essex County against Defendants Maurice Oparaji and Me & You Biotech
Inc. (“Biotech”), a New Jersey corporation, ECF No. 1-1 §§ 1-4. The complaint centers on specific
performance and unjust enrichment claims related to a contract to purchase real property, with no
federal question presented. /d. On August 2, 2021, Defendant Oparaji removed the action to this
Court pursuant to 28 U.S.C, § 1332, based on diversity jurisdiction. ECF No. 1 71, Following

removal, Magistrate Judge Edward S. Kiel issued a text order directing in part, that Plaintiffs file
Case 2:21-cv-14576-JXN-ESK Document 6 Filed 08/16/21 Page 2 of 4 PagelD: 220

“declarations sctting forth their respective organizational structures, along with their citizenship .
.. by Monday, August 23, 2021.” ECF No, 3. Judge Kiel further ordered that Defendant Oparaji
“file a declaration demonstrating his citizenship, as opposed to his residency, by Monday, August
23, 2021.” Jd. On August 13, 2021, MAR and TAG filed separate declarations describing their
organizational structure and declaring that each of its members are domiciled in New Jersey. See
Declaration of MAR, ECF No. 4; see also Declaration of TAG, ECF No. 4-1. Having reviewed
the Complaint, Notice of Removal (“NOR”), and Plaintiffs’ declarations, the Court considers sua
sponte whether this Court has subject matter jurisdiction.

IE. LEGAL STANDARD

Under 28 U.S.C. § 1441, a defendant may remove an action filed in state court to a federal
court with original jurisdiction over the action, A district court may remand an action to state court
for either a lack of subject matter jurisdiction or a defect in the removal process. 28 U.S.C. §
1447(c), PAS v. Travelers Ins. Co., 7 F.3d 349, 352 Gd Cir. 1993). “{C]ourts construe removal
statutes strictly with all doubts resolved in favor of remand.” USX Corp. vy. Adriatic Ins. Co., 345
F,\3d 190, 205 n.5 (3d Cir, 2003).

“[Blecause subject-matter jurisdiction is non-waivable, courts have an independent
obligation to satisfy themselves of jurisdiction if it is in doubt.” Nesbit v. Gears Unlimited, Inc.,
347 F.3d 72, 76-77 (3d Cir. 2003) (citing Mf. Healthy City Sch. Dist. Bd. of Edue. v. Doyle, 429
US. 274, 278 (1977)). A necessary corollary is that a court can raise sua sponte subject matter
jurisdiction concerns. Nesbit, 347 F.3d at 77. The federal courts are courts of limited jurisdiction
and may only decide cases as authorized by the Constitution. Kokkonen v. Guardian Life Ins., 511

U.S, 375, 377 (1994). Congress has authorized federal subject matter jurisdiction in civil suits

2
Case 2:21-cv-14576-JXN-ESK Document 6 Filed 08/16/21 Page 3 of 4 PagelID: 221

where the amount in controversy exceeds the sum or value of $75,000 and the parties are citizens
of different states. 28 U.S.C. § 1332(a). Complete diversity is lacking if a plaintiff and any
defendant are citizens of the same state. Sc/meller ex rel. Schneller v, Crozer Chester Med. Ctr,
387 F. App’x 289, 292 (3d Cir. 2010). In addition, “the citizenship of an LLC is determined by
the citizenship of its members.” Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d
Cir. 2015). Thus, for complete diversity to exist, every member of the LLC must be diverse from
all parties on the opposing side. Jd.

IW. DISCUSSION

The question before this Court is whether complete diversity among the parties exists such
that this Court has subject-matter jurisdiction over this action. According to the Complaint and
Notice of Removal, Defendant Biotech is a company organized under the laws of New Jersey, with
its principal place of business in Newark, New Jersey. Compl., ECF No. 1-1 § 3; NOR, ECF No.
19. Plaintiffs MAR and TAG are both limited liability companies organized under the laws of
New Jersey, with their principal place of business in Elizabeth, New Jersey. Compl. J] 1-2; NOR
{4 11, 13. Plaintiffs declare that each of the members of their organizations are domiciled in New
Jersey. See Declaration of MAR, ECF No, 4; see a/so Declaration of TAG, ECF No, 4-1. Because
Plaintiffs and Defendant Biotech are citizens of New Jersey, complete diversity does not exist. See
Lincoln Benefit, 800 F.3d at 104 (“A corporation is a citizen both of the state where it is
incorporated and of the state where it has its principal place of business.”); /d. (“the citizenship of
an LLC is determined by the citizenship of its members.”). Therefore, this Court lacks diversity
jorisdiction over this matter,

Because this Court lacks subject matter jurisdiction, remand is proper.

3
Case 2:21-cv-14576-JXN-ESK Document 6 Filed 08/16/21 Page 4 of 4 PagelID: 222

IV. CONCLUSION
For the foregoing reasons, this case is REMANDED to the Superior Court of New Jersey,

Essex County for lack of subject matter jurisdiction. An appropriate Form of Order accompanies

this Opinion.

DATED: August 16, 2021

 
